Exhibit 10.2

NON-STATUTORY STOCK OPTION

Granted by

Vistula Communications Services, Inc.

Under the

Amended and Restated 2004 Stock Incentive Plan

For valuable consideration, the receipt of which is hereby acknowledged, Vistula
Communications Services, Inc., a Delaware corporation (hereinafter together with
its subsidiaries, where the context permits, referred to as the “Company”),
hereby grants to the Holder named in Schedule A attached hereto the following
Non-Statutory Stock Option (the “Option”):

Section 1.  Grant of Option.  Subject to the terms and conditions hereinafter
set forth, the Holder is hereby given the right and option to purchase from the
Company shares of the Company’s Common Stock, $.001 par value per share (the
“Common Stock”).  Schedule A attached hereto and hereby incorporated herein sets
forth, with respect to this Option, (i) its expiration date, (ii) its exercise
price per share, (iii) the maximum number of shares that the Holder may purchase
upon exercise hereof, and (iv) the vesting schedule.  It also sets forth
applicable conditions that the Company may wish to incorporate herein.  This
Option shall terminate in all respects, and all rights and options to purchase
shares hereunder shall terminate, ten years from the Effective Date set forth
above.  The right to purchase shares hereunder shall be cumulative.

Section 2.  Exercise of Option.  Each Option hereunder may be exercised only to
the extent such Option has vested pursuant to the terms of Section 1.  Purchase
of any shares hereunder shall be made by delivery to the Company of a written
notice of exercise specifying the number of shares with respect to which the
Option is to be exercised and the address to which the certificate representing
such shares is to be mailed, accompanied by:

 (i)  cash, certified or bank check or postal money order payable to the order
of the Company for an amount equal to the Option price of such shares;

(ii)  with the consent of the Company, shares of Common Stock of the Company
which (a) either have been purchased by the Holder on the open market, or (b)
have been beneficially owned by the Holder for a period of at least six months
and are not then subject to restriction under any Company plan (“mature
shares”); such surrendered shares shall have a fair market value equal to or
less than the Option price of such shares and shall be accompanied by cash or a
certified or bank check or postal money order in an amount equal to the
difference, if any, between the Option price of such shares and the fair market
value of such shares;

(iii)  with the consent of the Company, a personal recourse note issued by the
Holder to the Company in a principal amount equal to such aggregate exercise
price and


--------------------------------------------------------------------------------


with such other terms, including interest rate and maturity, as the Company may
determine in its discretion, provided that the interest rate borne by such note
shall not be less than the lowest applicable federal rate, as defined in Section
1274(d) of the Internal Revenue Code of 1986, as amended;

(iv)  with the consent of the Company, if the class of Common Stock is
registered under the Securities Exchange Act of 1934 (the “Exchange Act”) at
that time, subject to rules as may be established by the Board of Directors of
the Company (the “Board”), irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price;

(v)  with the consent of the Company, instructions to reduce the number of
shares otherwise issuable to the Holder upon the exercise of the Option by a
number of shares of Common Stock having a fair market equal to the aggregate
exercise price; provided, however, that the Holder otherwise owns an equal
number of mature shares; or

(vi)  with the consent of the Company, a combination of (i), (ii), (iii), (iv)
and/or (v).

For the purpose of the foregoing, the fair market value of the shares of Common
Stock which may be delivered to the Company upon exercise of the Option shall be
determined in accordance with procedures adopted by Board.

Section 3.  Conditions and Limitations.  As a condition precedent to any
exercise of this Option, the Holder (or if any other individual or individuals
are exercising this Option, such individual or individuals) shall deliver to the
Company an investment letter in form and substance satisfactory to the Company
and its counsel which shall contain, among other things, a statement in writing
to the following effects (to the extent then applicable):  (i) that the Option
is then being exercised for the account of the Holder and only with a view to
investment in, and not for, in connection with or with a view to the disposition
of, the shares with respect to which the Option is then being exercised; (ii)
that the Holder and Holder’s representatives have fully investigated the Company
and the business and financial conditions concerning it and have knowledge of
the Company’s then current corporate activities and financial condition; and
(iii) that the Holder believes that the nature and amount of the shares being
purchased are consistent with Holder’s investment objectives, abilities and
resources.  The restrictions imposed by this Section and any investment
representation made pursuant to this Section shall be inoperative upon the
registration with the Securities and Exchange Commission (the “Commission”) of
the stock subject to this Option or acquired through the exercise of this
Option.

The Holder also agrees for a period of up to 180 days from the effective date of
any registration of securities of the Company under the Securities Act of 1933,
as amended (the “Securities Act”), upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, not
to sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any shares issued pursuant to the exercise of this Option,
without the prior written consent of the Company and such underwriters.

2


--------------------------------------------------------------------------------


Section 4.  Delivery of Shares.  Within a reasonable time following the receipt
by the Company of the written notice and payment of the Option price for the
shares to be purchased thereunder and, if applicable, the investment letter
referred to in Section 3, the Company will deliver or cause to be delivered to
the Holder (or if any other individual or individuals are exercising this
Option, to such individual or individuals) at the address specified pursuant to
Section 2 hereof a certificate or certificates for the number of shares with
respect to which the Option is then being exercised, registered in the name of
the Holder (or the name or names of the individual or individuals exercising the
Option, either alone or jointly with another person or persons with rights of
survivorship, as the individual or individuals exercising the Option shall
prescribe in writing to the Company); provided, however, that such delivery
shall be deemed effected for all purposes when a stock transfer agent or the
Company shall have deposited such certificate or certificates in the United
States mail, addressed to the Holder (or such individual or individuals) at the
address so specified; and provided further that if any law, regulation or order
of the Commission or other body having jurisdiction in the premises shall
require the Company or the Holder (or the individual or individuals exercising
this Option) to take any action in connection with the sale of the shares then
being purchased, then, subject to the other provisions of this paragraph, the
date on which such sale shall be deemed to have occurred and the date for the
delivery of the certificates for such shares shall be extended for the period
necessary to take and complete such action, it being understood that the Company
shall have no obligation to take and complete any such action.

Section 5.  Adjustments Upon Changes in Capitalization.  The existence of this
Option shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

If the Company shall effect a subdivision or consolidation of shares or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of the Common Stock outstanding, without
receiving compensation therefor in money, services or property, then the number,
class, and per share price of shares of stock subject to this Option shall be
appropriately adjusted in such a manner as to entitle the Holder to receive upon
exercise of this Option, for the same aggregate cash consideration, the same
total number and class of shares that the owner of an equal number of
outstanding shares of Common Stock would own as a result of the event requiring
the adjustment.

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
this Option.

3


--------------------------------------------------------------------------------


Section 6.  Effect of Certain Transactions.  If the Company is a party to a
merger or reorganization with one or more other corporations, whether or not the
Company is the surviving or resulting corporation, or if the Company
consolidates with or into one or more other corporations, or if the Company is
liquidated or sells or otherwise disposes of substantially all of its assets to
another corporation (each hereinafter referred to as a “Transaction”), in any
case while this Option remains outstanding:

 (i) after the effective date of such Transaction this Option shall remain
outstanding and shall be exercisable in shares of Common Stock or, if
applicable, shares of such stock or other securities, cash or property as the
holders of shares of Common Stock received pursuant to the terms of such
Transaction;

(ii) the Board may accelerate the time for exercise of this Option, so that from
and after a date prior to the effective date of such Transaction this Option
shall be exercisable in full;

(iii) this Option may be cancelled by the Board as of the effective date of the
Transaction, provided that (a) notice of such cancellation shall have been given
to the Holder and (b) the Holder shall have the right to exercise this Option to
the extent the same is then exercisable or, if the Board shall have accelerated
the time for exercise of this Option, in full during the thirty-day period
preceding the effective date of the Transaction; or

(iv) in the event of a Transaction under the terms of which holders of Common
Stock of the Company receive upon consummation thereof a cash payment for each
share surrendered (the “Transaction Price”), the Holder shall be provided a cash
payment equal to the difference between (a) the Transaction Price times the
number of shares of Common Stock subject to this Option (to the extent the
exercise price is not in excess of the Transaction Price) and (b) the aggregate
exercise price of all such shares of Common Stock subject to this Option, in
exchange for the termination of this Option.

Section 7.  Rights of Holder.  No person shall, by virtue of the granting of
this Option to the Holder, be deemed to be a holder of any shares purchasable
under this Option or to be entitled to the rights or privileges of a holder of
such shares unless and until this Option has been exercised with respect to such
shares and they have been issued pursuant to that exercise of this Option.

The granting of this Option shall not impose upon the Company any obligations to
continue the Holder’s services to the Company; and the right of the Company to
terminate the services of the Holder shall not be diminished or affected by
reason of the fact that this Option has been granted to the Holder.

Nothing herein contained shall impose any obligation upon the Holder to exercise
this Option.

At all times while any portion of this Option is outstanding, the Company shall:
reserve and keep available, out of shares of its authorized and unissued stock
or reacquired shares, a sufficient number of shares of its Common Stock to
satisfy the requirements of this Option;

4


--------------------------------------------------------------------------------


comply with the terms of this Option promptly upon exercise of the Option
rights; and pay all fees or expenses necessarily incurred by the Company in
connection with the issuance and delivery of shares pursuant to the exercise of
this Option.

Section 8.  Transfer and Termination.  This Option is not transferable by the
Holder otherwise than by will or the laws of descent and distribution.

This Option is exercisable, during the Holder’s lifetime, only by him, and by
him only while he is providing services to the Company, except that in the event
that the Holder’s services to the Company terminate for any reason other than
death, disability or termination for cause, the Holder shall have the right to
exercise this Option within a period of sixty days after said termination (but
not later than the expiration date of this Option) with respect to the shares
which were purchasable by him by exercise of this Option at the time of such
termination of services.

In the event of the permanent and total disability or the death of the Holder
prior to termination of the Holder’s services to the Company or a parent or
subsidiary of the Company and before the date of expiration of this Option, the
Holder, or in the event of death, his executors, administrators, heirs or
legatees, as the case may be, shall have the right to exercise this Option at
any time within one year after said disability or death (but not after the
termination date of this Option) with respect to the shares which were
purchasable by the Holder at the date of his disability or death.  The Holder
shall be considered permanently and totally disabled if he is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months.

If the Holder’s services to the Company are terminated by the Company for Cause,
this Option shall immediately terminate and shall thereafter be of no further
force and effect.  The term “cause” shall mean (a) any material breach by the
Holder of any agreement to which the Holder and the Company are both parties,
(b) any act (other than retirement) or omission to act by the Holder which may
have a material and adverse effect on the Company’s business or on the Holder’s
ability to perform services for the Company, including, without limitation, the
commission of any crime (other than minor traffic violations), or (c) any
material misconduct or material neglect of duties by the Holder in connection
with the business or affairs of the Company or any Parent, Subsidiary or
affiliate of the Company.  The Board shall have sole authority and discretion to
determine whether the Holder’s services have been terminated for Cause.

Section 9.  Notice.  Any notice to be given to the Company hereunder shall be
deemed sufficient if addressed to the Company and delivered to the Company, 405
Park Avenue, New York, New York 10022, attention of President, or such other
address as the Company may hereafter designate.

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his address furnished to
the Company or when deposited in the mail, postage prepaid, addressed to the
Holder at such address.

5


--------------------------------------------------------------------------------


Section 10.  Withholding of Taxes.  The Holder hereby agrees that the Company
may withhold from amounts due to the Holder from the Company the appropriate
amount of federal, state and local withholding taxes attributable to the
Holder’s exercise of this Option.

At the Holder’s election, the amount required to be withheld may be satisfied,
in whole or in part, by (i) authorizing the Company to withhold from shares of
Common Stock to be issued pursuant to the exercise of this Option a number of
shares with an aggregate fair market value that would satisfy the minimum
withholding amount due with respect to such exercise, or (ii) transferring to
the Company  a sufficient number of mature shares of Common Stock with an
aggregate fair market value that would satisfy the minimum withholding amount
due.

The Holder further agrees that, if the Company does not withhold an amount due
to the Holder from the Company sufficient to satisfy the Company’s withholding
obligation, the Holder will reimburse the Company on demand, in cash, for the
amount underwithheld.

Section 11.  Government and Other Regulations; Governing Law.  This Option is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Holder agrees that he will not exercise the Option granted hereby nor will the
Company be obligated to issue any shares of stock hereunder if the exercise
thereof or the issuance of such shares, as the case may be, would constitute a
violation by the Holder or the Company of any such law, regulation or order or
any provision thereof.  Without limiting the generality of the foregoing, the
Company shall not be obligated to issue any such shares if in the Company’s sole
judgment to do so would cause the Company or such issue not to be in compliance
with the requirements of Rule 504 promulgated under the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of this Option or the issuance of shares pursuant hereto to comply
with any such law, regulation, order or provision.

This Option is and shall be subject in every respect to the provisions of the
Company’s Amended and Restated 2004 Stock Incentive Plan, as amended from time
to time (the “Plan”), which is incorporated herein by reference and made a part
hereof.  The Holder hereby accepts this Option subject to all the terms and
provisions of the Plan and agrees that (a) in the event of any conflict between
the terms hereof and those of the Plan, the latter shall prevail, and (b) all
decisions under and interpretations of the Plan by the Committee or the Board
shall be final, binding and conclusive upon the Holder and his heirs and legal
representatives.

This Option shall be governed by and construed in accordance with the laws of
the State of Delaware.

Section 12.  Effective Date.  This Option shall be effective on the Effective
Date set forth on page 1 hereof.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Effective Date.

Vistula Communications Services, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

 

Holder

 

 

 

 

7


--------------------------------------------------------------------------------


SCHEDULE A

Vistula Communications Services, Inc.

Non-Statutory Stock Option Granted Under the
Amended and Restated 2004 Stock Incentive Plan

1.

 

Name of Holder:

 

 

 

2.

 

Date of Grant:

 

 

 

3.

 

Maximum Number of shares for

 

 

which this Option is exercisable:

 

 

 

4.

 

Exercise (purchase) price per share:

 

 

 

5.

 

Expiration Date of Option:

 

 

 

6.

 

Vesting Schedule:

 

 

 

7.

 

All shares purchased upon exercise of this Option are subject to the lockup
agreement set forth in Section 3 of the Option and to the other terms of the
Option and the Plan.

 

*  *  *

 

8


--------------------------------------------------------------------------------